- - - - - -~ ca-se-H~53--r4'a-SHS:--Document 71-1 Filed 11/20/19- Page-1 of-7-.--~ -

                                                                                                             ·---     . ,,.   •,   ,   .
                                                                                                            ··I USDC SONY
                                                                                                                        .                  '
                                                                                                            f DOCUl\:fENT
           UNITED STATES DISTRICT COURT                                                                     L ELP.CI~RONlCALLY PILBD ·
           SOUTHERN DISTRJCT OF NEW YORK                                                                    \·; ()QC#:         .
           - --- ----- -- - - - --- ---••. - - -- --- - · ·-- ---- ---- - -- -- -- - - - -- -X
                                                                                                            VDATE FILED:---~--
           CANDIE HAILEY :MEANS,

                                                            Plaintiff,                           STIPULATION AND
                                                                                                 PROTECTIVE ORDER
                                     - against -
                                                                                                 l 7-cv-05374 (SHS)
           THE CITY OF NEW YORK, et al.

                                                             Defendants.

           ------------------------------ -------------------x

                                     WHEREAS, the undersigned counsel for plaintiff Candie Hailey Means (" Plaintiff') and

           defendants City of New York, Captain Nicola McKenzie and Correction Officers Steven Terry, Traniece

           Mott, Yarinys Caba ( collectively "Defendants") (collectively, "the parties") intend to produce certain

           documents and information pursuant to Rule 26 of the Federal Rules of Civil Procedure that the parties

           may deem to be confidential, private, or subject to an applicable privilege, or otherwise inappropriate for

           public disclosure ; and

                                     WHEREAS, the parties obj ect to the production of those documents unless appropriate

           protection for their confidentiality is assured; and

                                     WHEREAS , good cause exists for the entry of an Order pursuant to Rule 26 of the

           Federal Rules of Civ il Procedure;

                                     NOW, THEREFORE; IT IS HEREBY STIPULATED AND AGREED, by and

           between the attorneys for the parties as foll ows:

                                      1.          A s used herein , this "Marter" shall mean "Cand ie Hailey Means v. Ci1y of New

           Xf!.r,Js.__,~L,tl, l 7-cv-05374 (SHS). "
      - -ase 1: 17 -cv-e53 74-S HS Ducument7"1-=-i---¥ited-t-112M~----J3aye-2-of-7- ·· ·- ···-· ·




              2.       As used herein, and without waiving the right to later interpose objections

concerning these documents, "Confidential Materials" shall mean:

                      (a)    Department of Correction ("DOC") directives, trainings materials and
                      procedures;

                      (b)    Employment/personnel records of individual            defendants      including,
                      without limitation, performance evaluations;

                      (c)    Disciplinary histories or other records of the individual defendants
                      whether generated by DOC and/or any of its divisions, or any other governmental
                      agency;

                      (d)    Personal identifying information of all parties, non-party witnesses or
                      other individuals including, but not limited to, dates of birth, social security
                      numbers, employee identification and/or tax identification numbers, home
                      addresses, personal telephone numbers; to the extent any such witness or
                      individual is entitled to the sealing provisions of New York Criminal Procedure
                      Law§l60.60, 160.5 l or §3 75 .1 of the New York Family Court Act, that person's
                      name shall also be deemed "Confidential";

                       (e)     Surveillance videos and/or photographs depicting DOC facilities and/or
                       property, detainees or DOC employees;

                       (f)     Any party's medical records, including reports and/or notes by physicians,
                       therapists, and counselors; .

                       (g)     Any other documents or information that may, in good faith, during the
                       pendency of this litigation, be designated "Confidential Materials" by the parties
                       or the Court.

               3.      The documents and information as defined in Paragraph "2" hereof shall not be

deemed "Confidential Materials" to the extent, and only to the extent, that they are: (a) lawfully obtained

by one party from sources other than the other party; or (b) are otherwise publically available.

               4.      The parties shall designate in good faith particular documents "Confidential

Materials" by labeling such documents "Confidential" and/or by designating such documents by Bates

Number in a writing directed to opposing counsel.
               5.      The parties shall have a reasonable time to inspect and designate as "Confidential

Materials" documents sought by subpoena from third-parties.

               6.      Any documents produced by a non-party pursuant to a subpoena in this Matter

and that are designated as "Confidential Materials" by the parties shall be governed by the tenns of this

Stipulation of Confidentiality and Protective Order.

               7.      The parties reserve the right to designate any documents confidential pursuant to

this Stipulation of Confidentiality and Protective Order if necessary after production of such documents

to the non-producing party.

               8.      Inadvertent production of any document or information which is privileged,

confidential, and/or was prepared in anticipation of litigation, or is otherwise immune from discovery,

shall not constitute a waiver of any privilege or confidentiality or of any other ground for objecting lo

discovery with respect to that document, or its subject matter, or the information contained therein, or of

the the party's right to object to the use of any such document or the information contained therein

during any proceeding in this litigation or otherwise.

               9.      Nothing in this Stipulation of Confidentiality and Protective Order shall affect a

party's right to redact personal and privileged infonnation before producing any document, except that

any such redacted infonnation shall be accompanied by a privilege log.

                l 0.   If a party objects to the designation of particular documents as "Confidential

Materials,'' that party shall state such objection in writing to the opposing party, and the parties shall

endeavor in good faith to resolve such objection . lf such objection cannot be resolved, then the party

seeing the confidentiai designation shall, within fifteen (1 5) days of receiving the other party's

objections to the materials classification as confidential , seek judicial intervention . Any such materials
 --   ease-1:1.-=r-=cv-=-El5--3T4-.:-S-HS- Document-71-1 Filed 11/-20/19 ··-Page-4· of 7- -




or information shall remain confidential until the parties resolve the objection or there is a resolution by

designation of the Court.

               11.     Confidential Materials may not be used for any purpose other than for the

preparation or presentation of this Matter.

               12.     The parties and counsel for the parties shall not disclose the Confidential

Materials to any person other than a party, an attorney of record for that party, or any member of the

staff of that attorney's office, except under the following conditions:

                       a. Disclosure may be made only if necessary to the preparation or presentation of
                          this Matter, to those individuals described in the subparagraphs below.

                       b. Disclosure before trial may be made only to a party, to consultants,
                          investigators or experts who have been retained or specially employed by a
                          party's attorney in anticipation of litigation or preparation for this Matter, to a
                          witness and court reporter/stenographer and/or videographer at deposition or
                          in preparation for testimony at a deposition or trial, or to the Court.

                       c. Before any disclosure is made to a person listed in subparagraph (b) above
                          (other than to the Court or court reporters), the attorneys shall provide each
                          such person with a copy of this Stipulation and Protective Order, and such
                          person shall consent in writing, in the form annexed hereto as Exhibit A, not
                          to use the Confidential Materials for any purpose other than in connection
                          with the prosecution, defense, or settlement of the Matter and not to further
                          disclose the Confidential Materials except in testimony taken in this case. The
                          party's attorney who disclosed the Confidential Material to any person set
                          forth in this subsection shall retain the signed consent and furnish a copy to
                          the other party's attorney upon request, although the name of an expert that
                          the disclosing party does not intend to call as a trial witness may be redacted
                          from such consent before it is produced to opposing counsel.

                13.    Deposition testimony concerning any Confidential Materials that reveals the

contents of such materials shall be deemed confidential, and the transcript of such testimony, together

with any exhibits referred to therein, shall be separately bound with a cover page prominently marked

"CONFIDENTIAL." Such portion of the transcript shall be deemed to be Confidential Materials within

the meaning of this Stipulation of Confidentiality and Protective Order.
                  14.      If any paper which incorporates any Confidential Materials oi- reveals the contents

thereof is filed in this Court, those portions of the papers shall be filed under seal, in accordance with the

rules of the Distr:ict Court in which the Matter is filed and/or the Individual Rules of the Judge to whom

the papers are directed.

                  15.      Where     the   confidential     infonnation     1s    not     material    to   issues

addressed    in    court     submissions   and    the   parties   agree   that   the    redaction    of personal,

confidential and/or identifying information would be sufficient to protect the interests of parties or non-

parties, the parties may file redacted documents without further Order of the Court.

                  16.      Within thirty (30) days after the tem1ination of this Matter, including any appeals,

the Confidential Materials, including all copies, nonconforming copies, notes, and other materials

containing or referring to information derived therefrom, shall be, upon the producing party's consent,

destroyed, except that the non-producing party's          counsel shall retain one copy of the Confidential

Materials, and any Confidential Materials containing the attorney's work product, to the extent required

to comply with applicable law or regulation, so long as appropriate and reasonable safeguards (at least

as stringent as those used to protect the party's own information of like nature) are imposed to prevent

the use of the Confidential Materials for any other purpose.              Confidential· Materials which were

uploaded to a database or review platfonn, including any backups, and which cannot reasonably be

deleted, must be quarantined and secured to prohibit access to the Confidential Materials.

                  17.      Nothing in this Stipulation and Protective Order shall be construed to limit the

producing party's use of the Confidential Materials in any mam,er.

                  18.      This Stipulation of Confidentiality and Protective Order will survive the

termination of the litigation and will continue to be binding upon all persons to whom Confidential

Materials are produced or disclosed. All documents or information that has been deemed confidential
      Case 1:17-cv-05374-SHS Document 71: r                   Filea 11120119· Page 6 of




pursuant to this Order, including all copies and 'non-conforming copies thereof, shall remain confidential

for all time . Once the Motter has been resolved, including all appeals, the Confidential Materials,

including all copies and non-conforming copies thereof, shall not be used by the non-produ~ing party, or

anyone receiving confidential documents pursuant to paragraph "12" hereof, for any purposed without

Court approval .

                I 9.     The terms of this Stipulation and Protective Order shall be binding upon all

current and future parties to this Action and their counsel and shall survive the termination of the

litigation and will continue to be binding upon all persons to whom Confidential Material are produced

or disclosed.

                20.      This Stipulation of Confidentiality and Protective Order shall be binding upon the

parties immediately upon signature and shall be submitted to the Court for entry as Order.




DATED:          New York, New York
                November l 8, 20] 9

The Cochran Finn                                    JAMES E. JOHNSON
Attorney for Plaintiff                              Corporation Counsel of the City of New York
(212)-553-9165                                      Attorney for Defendants City of New York,
tbrown@cochranfi on .com                            Captain McKenzie, Terry, Mott, and Caba




                                                    By: Steve Stavridis



                                          ~,,,4     Assistant Corporation Counsel


                                                           ~;,~~✓/4,.,;,

 Dated :
      case 1:1T-cv-053T4-SRS Document71---=-r-FT1ecfTI72U7I9' Page 7 ot




                                            ·   EXHJBIT A

       The undersigned hereby acknowledges that he/she has read the Stipulation and Protective Order

dated November_, 2019, in the action entitled Candi.e Hailey Means v. City of New York, ct al., 17-

cv-053 74 (SHS) and understands the terms thereof. The· undersigned agrees not to use the Confidential

Materials defined therein for any purpose other than in connection with the prosecution of this case, and

will not further disclose the Confidential Materials except in testimony taken in this case.




               Date                                          Signature



                                                              Print Name



                                                              Occup~tion

SO ORDERED:

               ----   -      ~




HONORABLE SIDNEY H. STEIN

Dated: November_, 2019
